DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 12/15/2020. 

Response to Amendment
Claims 1-8 have been examined.
Claims 1, 2 and 6-8 have been amended. 
Examiner’s objection of claims 1 and 8 are withdrawn in light of the applicant’s amendments to the claims. 
Examiner’s rejection of claims 2 and 7 under 35 U.S.C 112 is withdrawn in light of the applicant’s amendments to the claims.
Applicant's arguments filed on 12/15/2020 have been fully considered but they are not persuasive. As per the applicant’s arguments on pages 10-11 of the Remarks that prior art of record Rashidi does not teach: “scaling and domain transforming process”, the examiner respectfully disagrees. Rashidi teaches: Page 1813, left column: section 5.1 Discrete cosine transform: In this paper, we use DCT, and, with the transform, the dynamic characteristics of the original signal are reflected to the transformed patterns. This transform is applied to an on-line signature verification system to evaluate the effectiveness of the approach. Right column: 2nd paragraph: If a signature is only scaled in space, while keeping the signing duration the same, dividing each coefficient’s magnitude by X(1) achieves scale normalization. However, for the more general case involving both scale and time variations (factor α(k)), we use a simple approach, namely, the coefficients size is normalized to a standard deviation of one. Page 1814: left column and right column: During the training and verification phase, a subject provides his/her test signature to be compared against the claimed user’s reference set signature. In order to match two signatures, the following stages are applied: 1. A basis feature matrix is calculated from the reference signatures of each signer. For this, we calculate the minimum, mean, maximum and sum values for each DCT coefficient in the reference set (domain transforming). 2. The distance between the feature matrix of reference and test signatures computes. 3. The matrix of the feature distance is also normalized. Let the maximum feature distance be Dmax for a feature. Every feature in the matrix of the feature distance is normalized by Eq. (5) to map to a value between 0 and 1 dNormalized=e−d/2Dmax  (5) (scaling). We utilize all these distances, treating them as features in a two-class classification problem, where the aim is to verify if the signer is the person that he/she claims to be. Finally, we decide the test signature’s acceptance with a preset threshold. Therefore, Rashidi teaches the scaling and discrete transform process of the signatures.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over prior arts of record US 20160226865 to Chen et al (hereinafter Chen), Feature extraction based DCT on dynamic signature verification by Rashidi et al (hereinafter Rashidi) and MoViSign: A novel authentication mechanism using mobile virtual signatures by Handigol et al (hereinafter Handigol).
 	As per claim 1, Chen teaches:
A method for online signature verification using worn devices, comprising: 
a) defining a set of features that describe a signature and distinguish one signature from another (Chen: [0010]: The motion-based method may include a pre-training routine to detect an orientation characteristic and a duration characteristic associated with a user's input. [0087] In some embodiments, the feature variation score may be associated with the absolute rotation value derived from the gyroscope readings. [0092] In addition, the system may measure the angle of the mobile device with respect to Earth horizon during the signature movement); 
b) performing a training phase by: i. obtaining motion signals from one or more motion sensors of said worn devices, the motion being of users demonstrating a set of reference signatures and another set of forged and genuine signatures (Chen: [0035]: in a smart watch with a motion sensor and a heart rate sensor, a user may first use an air signature to authenticate himself. [0031]. [0065]: the authentication system 20 will request the user to provide multiple candidate signatures. [0085] The movement data may be obtained by initiating a sensor object, setting the appropriate sampling rate, selecting the desired sensor type, and then providing a call back function); 
ii. scaling and domain transforming each of said reference signatures (Chen: [0068]: If the signatures are very similar to the other, then the consistency level will be high. One way to measure the similarity between two signatures is to measure the distance among the motion time series after feature extraction, dynamic time warp, and dimensionality reduction. Also, [0078]); 
c) obtaining motion signals from motion sensors of said worn device, the motion being of an allegedly genuine signature of one of said users (Chen: [0100]: At step 52, the system may record movement data based on the starting signal and ending signal associated for a target signature); 
d) scaling and domain transforming said allegedly genuine signature (Chen: [0078] Once the data values associated with the target signature have been collected, these data values may go into the process substantially similar to the candidate signatures, e.g., feature extraction, dynamic time warp, and dimension reduction); 
Chen teaches performing dynamic time warping on the reference signature and target signature does not teach: b) performing a training phase by: domain transforming each of said reference signatures; iii. scaling and domain transforming each of said forged and genuine signatures; iv. creating instances containing values of said features describing said scaled and transformed set of forged and genuine signatures with respect to said scaled and transformed reference signatures; v. assigning a genuinity label to each of said instances; vi. training a machine learning classifier using said instances and labels; d) domain transforming said allegedly genuine signature; e) calculating values of said features describing said allegedly genuine signature with respect to scaled and transformed reference signatures of said one of said users; and f) applying the trained classifier on said feature values, thereby classifying said allegedly genuine signature as genuine or forged. However, 
b) performing a training phase by: (i) domain transforming each of said reference signatures (Rashidi: page 1813: Left column: 5.1. Discrete cosine transform: In this paper, we use DCT, and, with the transform, the dynamic characteristics of the original signal are reflected to the transformed patterns. Right column: 6. Experiments and Results: In signature verification systems, a number of reference signatures (3–10 samples) from each signer to be enrolled are collected which are used to measure the variations within his/her signatures);
iii. scaling and domain transforming each of said forged and genuine signatures (Rashidi: Page 1812: left column: 3. System Overview: For each subject, there are 20 genuine and 10 forgery signatures. page 1813: Left column: 5.1. Discrete cosine transform: In this paper, we use DCT, and, with the transform, the dynamic characteristics of the original signal are reflected to the transformed patterns. Right column: 2nd paragraph: If a signature is only scaled in space, while keeping the signing duration the same, dividing each coefficient’s magnitude by X(1) achieves scale normalization. However, for the more general case involving both scale and time variations (factor α(k)), we use a simple approach, namely, the coefficients size is normalized to a standard deviation of one. 6. Experiments and Results: The sets of training data are defined as six genuine signatures for each signer and eight signatures from skilled forgeries); 
iv. creating instances containing values of said features describing said scaled and transformed set of forged and genuine signatures with respect to said scaled and transformed reference signatures (Rashidi: Page 1814: left column: During the training and verification phase, a subject provides his/her test signature to be compared against the claimed user’s reference set signature. In order to match two signatures, the following stages are applied: 1. A basis feature matrix is calculated from the reference signatures of each signer. For this, we calculate the minimum, mean, maximum and sum values for each DCT coefficient in the reference set); 
vi. training a machine learning classifier using said instances and labels (Rashidi: Page 1814: right column: We use a Parzen Window Classifier (PWC) for classification of signatures, which makes the recognition performance more stable with respect to the system parameters. Page 1815: left column: The whole experiment is repeated 20 times to provide better statistical accuracy and then the average values of EER for all 20 trials are calculated. For every trial, the training set is randomly selected); 
d) domain transforming said allegedly genuine signature (Rashidi: page 1814: left column: During the verification phase, a subject provides his/her test signature to be compared against the claimed user’s reference set signature. Page 1813: Left column: 5.1. Discrete cosine transform: In this paper, we use DCT, and, with the transform, the dynamic characteristics of the original signal are reflected to the transformed patterns); 
e) calculating values of said features describing said allegedly genuine signature with respect to scaled and transformed reference signatures of said one of said users (Rashidi: Page 1814: left column: In order to match two signatures, the following stages are applied: 1. A basis feature matrix is calculated from the reference signatures of each signer. For this, we calculate the minimum, mean, maximum and sum values for each DCT coefficient in the reference set. 2. The distance between the feature matrix of reference and test signatures computes); and 
f) applying the trained classifier on said feature values, thereby classifying said allegedly genuine signature as genuine or forged (Rashidi: Page 1815: right column: We utilize all these distances, treating them as features in a two-class classification problem, where the aim is to verify if the signer is the person that he/she claims to be. Finally, we decide the test signature’s acceptance with a preset threshold. We use a Parzen Window Classifier (PWC) for classification of signatures, which makes the recognition performance more stable with respect to the system parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Rashidi in the invention of Chen to include the above limitations. The motivation to do so would be is that the proposed technique yields a significant lower EER value than the other signature verification techniques (Rashidi: page 1817: right column).
Chen in view of Rashidi does not explicitly teach: v. assigning a genuinity label to each of said instances. However, Handigol teaches:
v. assigning a genuinity label to each of said instances (Handigol: page 3, first paragraph: Using this application, the user can create input samples and label them as “authentic” or “non-authentic”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Handigol in the invention of Chen in view of Rashidi to include the above limitation. The motivation to do so would be to log each input sample into a file, which is then used by the machine learning algorithm to train/test the authenticity of the input signature (Handigol: page 3, first paragraph).

As per claim 2, Chen in view of Rashidi and Handigol teaches:
A method according to claim 1, wherein the set of features comprises nine features that together describe a signature and distinguish one signature from another and describe the relation to other signatures (Rashidi: page 1812: right column: 5. Feature Extraction: Feature extraction plays a very important role in on-line signature verification. The databases provide discrete time signals, i.e. the horizontal x(t) and vertical y(t) positions of the pen also provide the pressure p(t), azimuth angle az(t) and altitude angle al(t), of the pen. Some signals have to be calculated from derivatives of the basic signal. Page 1813: left column: We use 44 signals for classification and evaluation of the signature verification system. The complete set of signals is given in Table 1).

As per claim 3, Chen in view of Rashidi and Handigol teaches:
A method according to claim 1, wherein the scaling comprises computing Euclidean distances by means of Dynamic Time Warping (DTW) (Chen: [0078] Once the data values associated with the target signature have been collected, these data values may go into the process substantially similar to the candidate signatures, e.g., feature extraction, dynamic time warp, and dimension reduction. [0095] At step 43, the consistency level of the candidate signatures is calculated based on the pair-wise feature distance between the candidate signatures. Also, [0068]).

As per claim 4, Chen in view of Rashidi and Handigol teaches:
A method according to claim 1, wherein the domain transforming comprises a Discrete Cosine Transformation (DCT) (Rashidi: Page 1813: Left column: 5.1. Discrete cosine transform: In this paper, we use DCT, and, with the transform, the dynamic characteristics of the original signal are reflected to the transformed patterns).

As per claim 5, Chen in view of Rashidi and Handigol teaches: 
A method according to claim 1, wherein the one or more motion sensors are provided in the worn devices and are selected from the group of: - accelerometers; - gyroscopes (Chen: [0085]: In the preferred embodiment, the desired sensor type may be an accelerometer and a gyroscope. [0120] Preferably, the air signature extraction apparatus 600 can also be an electronic apparatus (such as a smartphone, a smart ring, a smart wristband, etc.) installed with a motion sensor).

As per claim 6, Chen in view of Rashidi and Handigol teaches:
A method according to claim 1, wherein the features are extracted by the following steps: 
a) receiving as an input a dataset D of genuine and forged signatures belonging to a set of users U (Rashidi: Page 1812: 3. System Overview: Each database contains of 40 sets of signatures; 20 genuine signatures from one signer and 20 skilled forgeries from at least four other signers. For each subject, there are 20 genuine and 10 forgery signatures); 
b) extracting for each user u ϵ U, a set Gu of genuine signatures and a set signatures Fu of forged signatures (Rashidi: Page 1812: left column: 3. System Overview: For each subject, there are 20 genuine and 10 forgery signatures); 
c) randomly selecting From the set of genuine signatures Gu of user u, a subset of genuine signatures to serve as user u's reference signatures Ru, where                         
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            U
                                        
                                    
                                
                                -
                            
                        
                     is remaining genuine signatures in Gu – Ru (Rashidi: page 1813: Right column: 6. Experiments and Results: In this paper, five reference signatures have been chosen randomly from genuine signatures); 
d) applying scaling and domain transformation to each reference signatures r ϵ Ru thereby obtaining a resulting set of scaled reference signatures Ru (Rashidi: page 1814: left column: 1. A basis feature matrix is calculated from the reference signatures of each signer. For this, we calculate the minimum, mean, maximum and sum values for each DCT coefficient in the reference set. Chen: [0078] Once the data values associated with the target signature have been collected, these data values may go into the process substantially similar to the candidate signatures, e.g., feature extraction, dynamic time warp, and dimension reduction. [0095] At step 43, the consistency level of the candidate signatures is calculated based on the pair-wise feature distance between the candidate signatures. Also, [0068]). For each signature s in                         
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            U
                                        
                                    
                                
                                -
                            
                             
                        
                    U Fu: 
e) applying scaling and domain transformation to s, thereby creating a scaled and transformed signature s2 (Rashidi: page 1813: Right column: 6. Experiments and Results: The sets of training data are defined as six genuine signatures for each signer and eight signatures from skilled forgeries (randomly selected for each signer). The remaining signatures are used for verification. Page 1815: right column: 6.2. Feature selection: First, 10 DCT coefficients are extracted from each signal and each DCT coefficient is supposed to be a feature. Chen: [0078] Once the data values associated with the target signature have been collected, these data values may go into the process substantially similar to the candidate signatures, e.g., feature extraction, dynamic time warp, and dimension reduction); and 
f) extracting a predefined set of features (f1,..., fn) from s2 and the set of scaled and transformed reference signatures RU2 (Rashidi: page 1815: right column: 6.2. Feature selection: We repeated the experiments 20 times with a different number of features on the verification set. First, 10 DCT coefficients are extracted from each signal and each DCT coefficient is supposed to be a feature. The number of features was varied between 10 and 100, in steps of 10).

As per claim 7, Chen in view of Rashidi and Handigol teaches:
A method according to claim 6, wherein a questioned signature q is verified by: a) retrieving the set of scaled and transformed reference signatures RU2 for a claimed user u from a system's database (Rashidi: page 1814: left column: In order to match two signatures, the following stages are applied: 1. A basis feature matrix is calculated from the reference signatures of each signer. For this, we calculate the minimum, mean, maximum and sum values for each DCT coefficient in the reference set. Chen: [0078] Once the data values associated with the target signature have been collected, these data values may go into the process substantially similar to the candidate signatures, e.g., feature extraction, dynamic time warp, and dimension reduction); 
b) scaling and domain transforming a new allegedly genuine signature q calculating the values of the features (f1,..., fn), based on the scaled and domain-transformed question signature q and the set of reference signatures RU2 (Rashidi: page 1814: left column: During the verification phase, a subject provides his/her test signature to be compared against the claimed user’s reference set signature. 2. The distance between the feature matrix of reference and test signatures computes, i.e., a basis feature matrix is calculated for the test signature as well. Chen: [0078] Once the data values associated with the target signature have been collected, these data values may go into the process substantially similar to the candidate signatures, e.g., feature extraction, dynamic time warp, and dimension reduction
c) applying a trained classifier C on the set of features (f1,..., fn) to determine whether or not q is a genuine, or forged signature (Rashidi: page 1814: right column: We utilize all these distances, treating them as features in a two-class classification problem, where the aim is to verify if the signer is the person that he/she claims to be. Finally, we decide the test signature’s acceptance with a preset threshold. We use a Parzen Window Classifier (PWC) for classification of signatures, which makes the recognition performance more stable with respect to the system parameters).

As per claim 8, Chen teaches:
A signature verification system, comprising: a) a plurality of worn devices of signing users, each provided with one or more motion sensors; b) a processor being capable of receiving motion signals from said sensors (Chen: [0085]: In the preferred embodiment, the desired sensor type may be an accelerometer and a gyroscope. [0120] Preferably, the air signature extraction apparatus 600 can also be an electronic apparatus (such as a smartphone, a smart ring, a smart wristband, etc.) installed with a motion sensor), said processor is adapted to: c) define a set of features that describe a signature and distinguish one signature from another (Chen: [0010]: The motion-based method may include a pre-training routine to detect an orientation characteristic and a duration characteristic associated with a user's input. [0087] In some embodiments, the feature variation score may be associated with the absolute rotation value derived from the gyroscope readings. [0092] In addition, the system may measure the angle of the mobile device with respect to Earth horizon during the signature movement); 
d) perform a training phase by: i. obtaining motion signals from one or more motion sensors of said worn devices, the motion being of users demonstrating a set of reference signatures and another set of forged and genuine signatures (Chen: [0035]: in a smart watch with a motion sensor and a heart rate sensor, a user may first use an air signature to authenticate himself. [0031]. [0065]: the authentication system 20 will request the user to provide multiple candidate signatures. [0085] The movement data may be obtained by initiating a sensor object, setting the appropriate sampling rate, selecting the desired sensor type, and then providing a call back function); 
ii. scaling and domain transforming each of said reference signatures (Chen: [0068]: If the signatures are very similar to the other, then the consistency level will be high. One way to measure the similarity between two signatures is to measure the distance among the motion time series after feature extraction, dynamic time warp, and dimensionality reduction. Also, [0078]); 
e) obtain motion signals from motion sensors of said worn device, the motion being of an allegedly genuine signature of one of said users (Chen: [0100]: At step 52, the system may record movement data based on the starting signal and ending signal associated for a target signature); 
f) scale and domain transform said allegedly genuine signature (Chen: [0078] Once the data values associated with the target signature have been collected, these data values may go into the process substantially similar to the candidate signatures, e.g., feature extraction, dynamic time warp, and dimension reduction); 
Chen teaches performing dynamic time warping on the reference signature and target signature does not teach: ii. domain transforming each of said reference signatures; iii. scaling and domain transforming each of said forged and genuine signatures; iv. creating instances containing values of said features describing said scaled and transformed set of forged and genuine signatures with respect to said scaled and transformed reference signatures; v. assigning a genuinity label to each of said instances; vi. training a machine learning classifier using said instances and labels; f) domain transform said allegedly genuine signature; g) calculate values of said features describing said allegedly genuine signature with respect to scaled and transformed reference signatures of said one of said users; and h) apply the trained classifier on said feature values, thereby classifying said allegedly genuine signature as genuine or forged. However, Rashidi teaches:
ii. domain transforming each of said reference signatures (Rashidi: page 1813: Left column: 5.1. Discrete cosine transform: In this paper, we use DCT, and, with the transform, the dynamic characteristics of the original signal are reflected to the transformed patterns. Right column: 2nd paragraph: If a signature is only scaled in space, while keeping the signing duration the same, dividing each coefficient’s magnitude by X(1) achieves scale normalization. However, for the more general case involving both scale and time variations (factor α(k)), we use a simple approach, namely, the coefficients size is normalized to a standard deviation of one. 6. Experiments and Results: In signature verification systems, a number of reference signatures (3–10 samples) from each signer to be enrolled are collected which are used to measure the variations within his/her signatures); 
iii. scaling and domain transforming each of said forged and genuine signatures (Rashidi: Page 1812: left column: 3. System Overview: For each subject, there are 20 genuine and 10 forgery signatures. page 1813: Left column: 5.1. Discrete cosine transform: In this paper, we use DCT, and, with the transform, the dynamic characteristics of the original signal are reflected to the transformed patterns. Right column: 6. Experiments and Results: The sets of training data are defined as six genuine signatures for each signer and eight signatures from skilled forgeries); 
iv. creating instances containing values of said features describing said scaled and transformed set of forged and genuine signatures with respect to said scaled and transformed reference signatures (Rashidi: Page 1814: left column: During the training and verification phase, a subject provides his/her test signature to be compared against the claimed user’s reference set signature. In order to match two signatures, the following stages are applied: 1. A basis feature matrix is calculated from the reference signatures of each signer. For this, we calculate the minimum, mean, maximum and sum values for each DCT coefficient in the reference set); 
vi. training a machine learning classifier using said instances and labels (Rashidi: Page 1814: right column: We use a Parzen Window Classifier (PWC) for classification of signatures, which makes the recognition performance more stable with respect to the system parameters. Page 1815: left column: The whole experiment is repeated 20 times to provide better statistical accuracy and then the average values of EER for all 20 trials are calculated. For every trial, the training set is randomly selected);
f) domain transform said allegedly genuine signature (Rashidi: page 1814: left column: During the verification phase, a subject provides his/her test signature to be compared against the claimed user’s reference set signature. Page 1813: Left column: 5.1. Discrete cosine transform: In this paper, we use DCT, and, with the transform, the dynamic characteristics of the original signal are reflected to the transformed patterns); 
g) calculate values of said features describing said allegedly genuine signature with respect to scaled and transformed reference signatures of said one of said users (Rashidi: Page 1814: left column: In order to match two signatures, the following stages are applied: 1. A basis feature matrix is calculated from the reference signatures of each signer. For this, we calculate the minimum, mean, maximum and sum values for each DCT coefficient in the reference set. 2. The distance between the feature matrix of reference and test signatures computes); and 
h) apply the trained classifier on said feature values, thereby classifying said allegedly genuine signature as genuine or forged (Rashidi: Page 1815: right column: We utilize all these distances, treating them as features in a two-class classification problem, where the aim is to verify if the signer is the person that he/she claims to be. Finally, we decide the test signature’s acceptance with a preset threshold. We use a Parzen Window Classifier (PWC) for classification of signatures, which makes the recognition performance more stable with respect to the system parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Rashidi in the invention of Chen to include the above limitations. The motivation to do so would be is that the proposed technique yields a significant lower EER value than the other signature verification techniques (Rashidi: page 1817: right column).
Chen in view of Rashidi does not explicitly teach: v. assigning a genuinity label to each of said instances. However, Handigol teaches:
v. assigning a genuinity label to each of said instances (Handigol: page 3, first paragraph: Using this application, the user can create input samples and label them as “authentic” or “non-authentic”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Handigol in the invention of Chen in view of Rashidi to include the above limitation. The motivation to do so would be to log each input sample into a file, which is then used by the machine learning algorithm to train/test the authenticity of the input signature (Handigol: page 3, first paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
A novel local on-line signature verification system by Nanni et al: In this work, an on-line signature verification system based on local information and on a one-class classifier, the Linear Programming Descriptor classifier (LPD), is presented. The information is extracted as time functions of various dynamic properties of the signatures, then the discrete 1-D wavelet transform (WT) is performed on these features. The Discrete Cosine Transform (DCT) is used to reduce the approximation coefficients vector obtained by WT to a feature vector of a given dimension. The Linear Programming Descriptor classifier is trained using the DCT coefficients.
Online Signature Verification Based on DCT and Sparse Representation by Liu et al: In this paper, a novel online signature verification technique based on discrete cosine transform (DCT) and sparse representation is proposed. We find a new property of DCT, which can be used to obtain a compact representation of an online signature using a fixed number of coefficients, leading to simple matching procedures and providing an effective alternative to deal with time series of different lengths. The property is also used to extract energy features. Furthermore, a new attempt to apply sparse representation to online signature verification is made, and a novel task-specific method for building over complete dictionaries is proposed, then sparsity features are extracted. Finally, energy features and sparsity features are concatenated to form a feature vector. 
On-Line Signature Verification by Dynamic Time-Warping by Martens et al: In this paper, we discuss an on-line signature verification system based on dynamic time-warping (DTW). The DTW-algorithm originates from the field of speech recognition, and has been applied successfully in the signature verification area more than once. However, until now, few adaptations have been made in order to take the specific characteristics of signature verification into account. According to us, one of the most important differences is the availability of a rather large number of reference patterns, making it possible to determine which parts of a reference signature are important and which are not. By disconnecting the DTW-stage and the feature extraction process we are able to deal efficiently with this extra amount of information. We demonstrate the benefits of our approach by building and evaluating a complete system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438